Mr. Justice Clifford
dissenting.
I dissent from the judgment of the Court in this case, upon the ground that the case is controlled by the Act of Congress which provides that the decision of the Commissioner of the General Land-Office shall he final, unless an appeal is taken to the Secretary of the Interior. In my judgment, the decree of the commissioner is final if no appeal is taken; and, in case of appeal, that the decision of the appellate tribunal created by the Act of Congress is equally final and conclusive, except in cases of fraud or mistake not known at the time of the investigation by the land department.